Name: 2001/754/EC: Commission Decision of 23 October 2001 amending Decision 93/197/EEC with regard to importation of equidae from Saint Pierre and Miquelon (Text with EEA relevance) (notified under document number C(2001) 3166)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  America;  trade
 Date Published: 2001-10-26

 Avis juridique important|32001D07542001/754/EC: Commission Decision of 23 October 2001 amending Decision 93/197/EEC with regard to importation of equidae from Saint Pierre and Miquelon (Text with EEA relevance) (notified under document number C(2001) 3166) Official Journal L 282 , 26/10/2001 P. 0081 - 0087Commission Decisionof 23 October 2001amending Decision 93/197/EEC with regard to importation of equidae from Saint Pierre and Miquelon(notified under document number C(2001) 3166)(Text with EEA relevance)(2001/754/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by Commission Decision 2001/298/EC(2), and in particular Article 13(2), Article 15, Article 16, Article 19(i) and (ii) thereof,Whereas:(1) Council Decision 79/542/EEC(3), as last amended by Commission Decision 2001/731/EC(4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) Saint Pierre and Miquelon is included in Part 1 of Decision 79/542/EEC, thereby imports into Member States of equidae are authorised in principle.(3) Commission Decision 93/197/EEC(5), as last amended by Decision 2001/619/EC(6), laid down the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production.(4) Following a Commission veterinary inspection mission to Saint Pierre and Miquelon the equine health situation appears to be under the satisfactory control of the veterinary services and in particular the availability of a quarantine station allows the safe imports into Saint Pierre and Miquelon of equidae from third countries.(5) Therefore it appears appropriate to lay down the animal health conditions and veterinary certification for imports into the Member States of equidae in accordance with the animal health situation of the third country concerned and to amend Decision 93/197/EEC accordingly.(6) For clarity the ISO country code should be used for amendments of lists of third countries.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Member States shall authorise the imports of registered equidae and equidae for breeding and production from Saint Pierre and Miquelon conforming to the requirements in the animal health certificate set out in Annex II (G) of Decision 93/197/EEC.Article 2Decision 93/197/EEC is amended as follows:1. The following words are added to Annex I: "Group GSaint Pierre and Miquelon (PM)"2. The following is added to Annex II:(a) "G Health certificate for imports of registered equidae and equidae for breeding and production from third countries assigned to Group G.";(b) the Annex to this Decision.Article 3This Decision is addressed to all Member States.Done at Brussels, 23 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 274, 17.10.2001, p. 22.(5) OJ L 86, 6.4.1993, p. 16.(6) OJ L 215, 9.8.2001, p. 55.ANNEX">PIC FILE= "L_2001282EN.008202.TIF">>PIC FILE= "L_2001282EN.008301.TIF">>PIC FILE= "L_2001282EN.008401.TIF">>PIC FILE= "L_2001282EN.008501.TIF">>PIC FILE= "L_2001282EN.008601.TIF">>PIC FILE= "L_2001282EN.008701.TIF">"